
	
		I
		112th CONGRESS
		2d Session
		H. R. 4976
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Amodei introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide for the conveyance of small parcels of
		  National Forest System land and small parcels of public lands administered by
		  the Bureau of Land Management to landowners whose lands share a boundary with
		  the National Forest System land or public lands, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Lands Tracts Conveyance
			 Act.
		2.Special
			 conveyance authority regarding small parcels of National Forest System land and
			 public lands
			(a)DefinitionsIn this section:
				(1)Director
			 concernedThe term Director concerned means the
			 Director of the Bureau of Land Management for a State.
				(2)Eligible federal
			 lands parcelThe term eligible Federal lands
			 parcel means a parcel of National Forest System land or the public
			 lands that—
					(A)shares one or more
			 boundaries with non-Federal land;
					(B)is located within
			 the boundaries of an incorporated or unincorporated area with a population of
			 at least 500 residents;
					(C)is not subject to
			 existing rights held by a non-Federal entity;
					(D)does not contain
			 an exceptional resource; and
					(E)is not habitat for an endangered species or
			 a threatened species determined under section 4 of the Endangered Species Act
			 of 1973 (16 U.S.C. 1533).
					(3)Exceptional
			 resourceThe term
			 exceptional resource means a resource of scientific, historic,
			 cultural, or recreational value on a parcel of public lands that the Director
			 concerned or Regional Forester concerned determines, on the record and after an
			 opportunity for a hearing—
					(A)is documented by a
			 Federal, State, or local governmental authority; and
					(B)requires
			 extraordinary conservation and protection to maintain the resource for the
			 benefit of the public.
					(4)National forest
			 system land
					(A)In
			 generalThe term
			 National Forest System land means land within the National
			 Forest System, as defined in section 11(a) of the Forest and Rangeland
			 Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)), including the
			 National Grasslands and land utilization projects designated as National
			 Grasslands administered pursuant to the Act of July 22, 1937 (7 U.S.C.
			 1010–1012).
					(B)ExclusionsThe term does not include any land managed
			 by the Forest Service that is included in a national monument, an area of
			 critical environmental concern, a national conservation area, a national
			 riparian conservation area, a national recreation area, a national scenic area,
			 a research natural area, a national outstanding natural area, a national
			 natural landmark, a wilderness area, a wilderness study area, the national wild
			 and scenic rivers system, or the national system of trails.
					(5)Public
			 lands
					(A)In
			 generalThe term
			 public lands has the meaning given that term in section 103(e)
			 of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1702(e)).
					(B)ExclusionsThe term does not include any land managed
			 by the Bureau of Land Management that is included in a national monument, an
			 area of critical environmental concern, a national conservation area, a
			 national riparian conservation area, a national recreation area, a national
			 scenic area, a research natural area, a national outstanding natural area, a
			 national natural landmark, a wilderness area, a wilderness study area, the
			 national wild and scenic rivers system, or the national system of
			 trails.
					(6)Regional
			 Forester concernedThe term
			 Regional Forester concerned means the Regional Forester with
			 jurisdiction over the National Forest System land of a specific Forest Service
			 Region.
				(b)Selection of
			 parcels for conveyance
				(1)Two selection
			 methodsThe Director
			 concerned or the Regional Forester concerned shall select an eligible Federal
			 lands parcel for conveyance under this section—
					(A)in response to a request submitted by an
			 owner of non-Federal land that shares one or more boundaries with the parcel;
			 or
					(B)upon the
			 recommendation of the District Office of the Bureau of Land Management or unit
			 of the National Forest System exercising administration over the parcel.
					(2)Review of
			 landowner requestWhen a
			 landowner submits a request under paragraph (1)(A) for conveyance of a parcel
			 of National Forest System land or public lands, the Director concerned or the
			 Regional Forester concerned shall review the parcel and determine, within 30
			 days after receipt of the request, whether the parcel satisfies the definition
			 of eligible Federal lands parcel for conveyance.
				(3)Rejection of
			 landowner requestIf the
			 Director concerned or the Regional Forester concerned determines under
			 paragraph (2) that all or a portion of the parcel of National Forest System
			 land or public lands covered by a landowner request under paragraph (1)(A)
			 fails to satisfy the definition of eligible Federal lands parcel, the Director
			 concerned or the Regional Forester concerned shall give the landowner—
					(A)a written explanation of the reasons for
			 the rejection, which specifically specifies—
						(i)which of the
			 elements of the definition of eligible Federal lands parcel the parcel fails to
			 satisfy and how and why the parcel fails to satisfy that element;
						(ii)how the continued administration of the
			 parcel by the Bureau of Land Management or the Forest Service would impact the
			 parcel and surrounding economy; and
						(iii)why the Federal
			 Government needs to maintain ownership of the parcel and would be the best land
			 ownership steward of the parcel; and
						(B)an opportunity to appeal the rejection
			 under subsection (e).
					(c)Parcel and
			 acreage limitations
				(1)AcreageAn eligible Federal lands parcel conveyed
			 under this section may not exceed 160 acres unless a request for additional
			 acreage is approved by the Director concerned or the Regional Forester
			 concerned.
				(2)Number of
			 parcelsA person may only
			 acquire one eligible Federal lands parcel under this section per year, except
			 that, if the parcel is less than 160 acres in size, the person may acquire
			 additional eligible Federal lands parcels during that year so long as the total
			 acreage acquired does not exceed 160 acres unless a request for additional
			 acreage is approved by the Director concerned or the Regional Forester
			 concerned.
				(d)Conveyance
			 process
				(1)Public
			 noticeThe Director concerned
			 or the Regional Forester concerned shall provide public notice of the
			 availability of an eligible Federal lands parcel, even in cases in which the
			 parcel shares a boundary with only a single parcel of non-Federal land or with
			 multiple parcels owned by the same landowner. The notice shall state that the
			 parcel satisfies the definition of eligible Federal lands parcel for
			 conveyance.
				(2)Single adjacent
			 landownerIf the eligible
			 Federal lands parcel shares a boundary with only a single parcel of non-Federal
			 land or with multiple parcels owned by the same landowner, the Director
			 concerned or the Regional Forester concerned shall carry out a negotiated sale
			 of the eligible Federal lands parcel with the landowner.
				(3)Multiple
			 adjacent landownersIf
			 multiple parcels of non-Federal land, owned by different landowners, share a
			 boundary with an eligible public lands parcel, the sale of the eligible public
			 lands parcel under this section shall be conducted using competitive bidding
			 procedures established under section 203(f) of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1713(f)).
				(4)Rejection of
			 offersThe Director concerned
			 or the Regional Forester concerned may reject any offer made under this
			 subsection that does not offer the minimum consideration required by subsection
			 (f). The landowner shall be given an opportunity to appeal the rejection under
			 subsection (e).
				(5)Compliance with
			 local planning and zoningAs
			 a condition of the conveyance of an eligible public lands parcel under this
			 section, the Director concerned or the Regional Forester concerned shall
			 require the purchaser of the parcel to agree to comply all local land use
			 ordinances and any master zoning plan applicable to the parcel or the adjacent
			 non-Federal land of the purchaser.
				(6)Form of
			 conveyanceWhen an eligible
			 Federal lands parcel is to sold under this section, the Director concerned or
			 the Regional Forester concerned shall convey, by quitclaim deed, all right,
			 title, and interest, including the mineral estate, of the United States in and
			 to the parcel.
				(e)Appeals
			 process
				(1)Availability of
			 appealIf the Director
			 concerned or the Regional Forester concerned rejects a landowner request under
			 subsection (b)(1)(A) for selection of a parcel of National Forest System land
			 or public lands for conveyance under this section or rejects a landowner offer
			 for purchase of an eligible Federal lands parcel under subsection (d), the
			 Director concerned or the Regional Forester concerned shall provide an appeals
			 process for reconsideration of the rejection using the expedited Forest Service
			 appeals process available under section 322(d) of Public Law 102–381 (16 U.S.C.
			 1612 note).
				(2)Administering
			 officialFor purposes of
			 applying section 322(d) of Public Law 102–381 (16 U.S.C. 1612 note), references
			 to the Chief of the Forest Service or the Secretary of Agriculture shall be
			 deemed to mean the Director concerned or the Regional Forester concerned.
				(f)Consideration
				(1)Fair market
			 valueAs consideration for
			 the sale of an eligible Federal lands parcel under this section, the Director
			 concerned or the Regional Forester concerned shall require a cash payment in an
			 amount that is equal to not less than the fair market value of the parcel,
			 including the mineral estate, being conveyed by the Director concerned or the
			 Regional Forester concerned.
				(2)EstablishmentThe fair market value of an eligible
			 Federal lands parcel shall be established by an appraisal submitted by the
			 landowner seeking to purchase the parcel, unless the Director concerned or the
			 Regional Forester concerned rejects such appraisal within 45 days after
			 submission. In the case of the rejection of the appraisal, the Director
			 concerned or the Regional Forester concerned shall cause another appraisal to
			 be conducted, within 30 days, in accordance with the regulations regarding
			 appraisals issued under section 206(f) of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1716(f)).
				(g)Treatment of
			 proceeds
				(1)Sharing and
			 deposit of proceedsOf the
			 consideration received by the Director concerned or the Regional Forester
			 concerned under subsection (f) for the sale of an eligible Federal lands parcel
			 under this section, the Director concerned or the Regional Forester concerned
			 shall—
					(A)subject to paragraph (2), pay 50 percent of
			 the consideration to the county government of the county in which the parcel is
			 located; and—
					(B)deposit the
			 remainder in the general fund of the Treasury.
					(2)Effect of county
			 purchaseIf an eligible
			 Federal lands parcel is purchased by a State, county, or city government or any
			 agency thereof, the county government in which the parcel is located shall not
			 receive a portion of the consideration paid for the parcel. Instead, the entire
			 amount of the consideration shall be deposited in the general fund of the
			 Treasury.
				(h)Payment of costs
			 of conveyance
				(1)Payment
			 requiredThe Director
			 concerned or the Regional Forester concerned shall require the purchaser of an
			 eligible Federal lands parcel under this section to cover the costs to be
			 incurred, or to reimburse the Director concerned or the Regional Forester
			 concerned for costs incurred, to carry out the conveyance, including survey and
			 appraisal costs, costs for environmental documentation, and any other
			 administrative costs related to the conveyance. If amounts are collected from
			 the purchaser of the parcel in advance of the Director concerned or the
			 Regional Forester concerned incurring the actual costs, and the amount
			 collected exceeds the costs actually incurred by the Director concerned or the
			 Regional Forester concerned to carry out the conveyance, the Director concerned
			 or the Regional Forester concerned shall refund the excess amount to the
			 purchaser.
				(2)Treatment of
			 amounts receivedAmounts received as reimbursement under
			 paragraph (1) shall be credited to the fund or account that was used to cover
			 those costs in carrying out the conveyance. Amounts so credited shall be merged
			 with amounts in such fund or account, and shall be available for the same
			 purposes, and subject to the same conditions and limitations, as amounts in
			 such fund or account.
				(i)Time for
			 conveyanceIt is the intent
			 of the Congress that the sale of an eligible Federal lands parcel under this
			 section, from selection of the parcel for conveyance through completion of the
			 sale, should take no more than 18 months.
			(j)NEPA
			 exemptionThe conveyance of
			 eligible Federal lands parcels under this section is not a major Federal action
			 significantly affecting the quality of the human environment under section
			 102(2)(C) the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C))
			 because each conveyance involves only a small parcel of National Forest System
			 land or the public lands and has no significant impact on critical habitats or
			 endangered or threatened species, critical environments, exceptional
			 resources.
			(k)Additional
			 authorityThe conveyance
			 authority provided by this section is in addition to the sale authority
			 provided by section 203 of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1713) or any other provision of law.
			
